

	

		III

		109th CONGRESS

		1st Session

		S. RES. 79

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. Corzine (for himself

			 and Mr. Lautenberg) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate in

		  marking the dedication on March 15, 2005, of the expanded museum complex at Yad

		  Vashem, the Holocaust Martyrs and Heroes Remembrance Authority in Israel, in

		  furtherance of Yad Vashem's mission to document the history of the Jewish

		  people during the Holocaust, to preserve the memory and story of each of the

		  victims, impart the legacy of the Holocaust to future generations, and

		  recognize the Righteous Among the Nations.

	

	

		Whereas 6,000,000 Jews were slaughtered in the Holocaust

			 solely because of the faith into which they were born;

		Whereas the Holocaust is seared into the world's memory as

			 the quintessential expression of the evil of anti-Semitism;

		Whereas Yad Vashem has become the world's university

			 devoted to exposing the evil of anti-Semitism;

		Whereas Yad Vashem's archives contain the largest and most

			 comprehensive repository of material on the Holocaust in the world, containing

			 62,000,000 pages of documents, nearly 267,500 photographs, thousands of films

			 and videotaped testimonies of survivors, and the Righteous Among the Nations

			 (non-Jews who risked their lives to save Jewish people during the Holocaust),

			 all accessible to the public;

		Whereas those archives are the witness to both

			 inexplicable acts of cruelty and daily acts of courage;

		Whereas the history of the Holocaust, as embodied at Yad

			 Vashem, represents the depths to which humanity can descend and the heights to

			 which it can soar;

		Whereas to ensure that Holocaust commemorations in future

			 generations among both Jews and non-Jews have relevance and meaning, Yad Vashem

			 has undertaken an extraordinary expansion of its facilities;

		Whereas the centerpiece of this expansion is the new

			 Holocaust History Museum building designed by world-renowned architect Moshe

			 Safdie;

		Whereas a central role in bringing the Holocaust History

			 Museum to fruition was played by Holocaust survivor Joseph Wilf of New Jersey

			 and his family;

		Whereas through this new museum, Yad Vashem honors the

			 lives of the victims and the Righteous Among the Nations in perpetuity;

		Whereas the unique buildings and archives of Yad Vashem

			 ensure that we, our children, and their children will never forget; and

		Whereas the Israeli Knesset established Yad Vashem in

			 1953, founded on the biblical injunction set forth in Isaiah, chapter 56, verse

			 5: And to them will I give in my house and within my walls a memorial

			 and a name (a yad vashem) . . . an everlasting name which shall

			 not perish, and, for more than 50 years, Yad Vashem has steadfastly

			 fulfilled this purpose: Now, therefore, be it

		

	

		That the Senate recognizes—

			(1)Yad Vashem as a trustee of the World's

			 conscience, so that the meaning of never again becomes the

			 living foundation of our collective humanity; and

			(2)that March 15, 2005, the date of the

			 dedication of Yad Vashem's expanded facilities, is a date of historical

			 significance that will be remembered as such by future generations.

			

